NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
\
ST. CLAIR INTELLECTUAL PROPERTY
CONSULTANTS, INC.,
Plaintiff-Cross Appello:nt,
V.
CANON INC. and CANON U.S.A., INC.,
Defenclants,
and
FUJI PHOTO FILM CO. LTD. (now FUJIFILM
C0rp0ration), FUJI PHOTO FILM U.S.A. INC. (noW
FUJIFILM North America C0rp0rati0n), and
FUJIFILM AMERICA INC. (now FUJIFILM H0ld-
inge America C0rp0rati0n),
Defendants-Appellants.
2009-1052, 2010-1 137, -1140
Appea1S from the United States DiStrict C0urt for the
District of Delaware in case n0. 03-CV-0241, Judge J0-
seph J. Farnan, Jr.
ON MOTION
ORDER

ST. CLAIR PROPERTY v. CANON INC 2
Upon consideration of the motion to withdraw Scott
M. Flaherty as counsel for St. C1air Intel1ectua1 Property
Consu1tants, Inc.,
IT IS ORDERED THATZ
The motion is g'ranted.
FOR THE COURT
AUG 2 2010
lsi Jan Horba1_\[
Date J an H0rba1y
C1erk
ccc Rona1d J. Schutz, Esq.
Steven J. R0uth, Esq.
U.S. 0
821 n.°euM'.Y'.s'~.ar°"
AUG 02 2010
JAN HORaALY
ama